87 F.3d 1326
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Vancile A. WHITE, Jr., Petitioner-Appellant,v.STATE OF CALIFORNIA;  Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 95-55840.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 18, 1996.

Before:  CANBY, NOONAN and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Vancile A. White, Jr., a California state prisoner, appeals pro se the dismissal without prejudice of his 28 U.S.C. § 2254 habeas corpus petition.   White contends the district court erred by finding that he had not exhausted state remedies.   We affirm because the California Supreme Court recently dismissed the same claims set forth in White's federal habeas petition "for failure to allege sufficient facts," citing In re Swain, 34 Cal.2d 300, 304 (1949), which holds that facts relied on in a California habeas petition must be alleged with particularity.  See Rose v. Lundy, 455 U.S. 509 (1982));  Kim v. Villalobos, 799 F.2d 1317, 1319 (9th Cir.1986).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the dismissal of the petition under the former version of 28 U.S.C. § 2254, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal